                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CHARLES HARDIN                                                            PLAINTIFF

v.                         No. 4:21-cv-00605-BRW-ERE

ANDREW SAUL,
Commissioner of Social Security                                        DEFENDANT

                                      ORDER

      Plaintiff Charles Hardin’s pro se motion proceed in forma pauperis (Doc. 1)

is GRANTED. The Clerk of Court will issue Summons, and the United States

Marshal shall serve a copy of the Summons and Complaint and this Order on the

Defendant, the United States Attorney for this district, and the United States

Attorney General, without prepayment of fees and costs or security therefore.

      IT IS SO ORDERED this 8th day of July, 2021.




                                       _________________________________________________
                                       UNITED STATES MAGISTRATE JUDGE
